DETAILED ACTION
Claims 1-18 are presented for examination based on the application filed 07/20/2018.
Claims 1-18 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-18 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically the ordered steps of “(c) generating a response surface, for the entire computer model, in the parametric space based on the determined minimum safety factors, wherein:(1) the response surface passes through the points P, in the parametric space, and is based on the determined minimum safety factors; (2) the generating comprising computing, based on the response surface, a point Pm in the parametric space, having an approximate global minimum safety factor on the response surface, wherein the point Pm has a corresponding orientation; (d) generating an actual safety factor SFm comprising evaluating the point Pm by conducting a drop test simulation of the computer model based on the point Pm's corresponding orientation, and the drop height;(e) determining whether the actual safety factor SFm is consistent with the target safety factor (T-SF); (f) when the actual safety factor SFm is inconsistent with the target safety factor (T-SF), reporting that the computer model has failed the drop test; (g) when the actual safety factor SFm is consistent with the target safety factor (T-SF), determining whether the actual safety factor SFm is valid; (h) when the actual safety factor SFm is valid,  in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 10 of the instant application (as supported in at least the original claims and Fig. 7).
Prior Art of Record
The Prior art of reference Harrysson (Drop Test Simulation of Cellular Phone, Master's Dissertation by Anders Harrysson, Division of Solid Mechanics, Lund University, Box 118, SE-221 00 Lund, Sweden, pages 1-70, 2003 (Year: 2003)) discloses: Generally teaches the detailed use of meshes and finite element analysis for drop test simulations, including mathematical equations.
The Prior art of reference Liu (Impact Analysis of a Cellular Phone, Wei Liu and Hongyi Li, Beijing FEAonline Engineering Co.,Ltd. Beijing, China, 4th ANSA & μETA International Conference, pages 1-7, 2011 (Year: 2011)) discloses: Generally teaches the use of finite element simulation in drop tests for mobile phones, including analysis and validation of the model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148